Mr. Chief Justice Shepard
delivered the opinion of the Court:
We have not undertaken to state the proceedings in the cause after said appeal in detail, but enough to show that the hearing had proceeded to final hearing and the justice had announced his intention to enter a decree for the plaintiff, and that this hearing was participated in by the appellant, at whose instance it had been begun.
Had these facts been known to us, the special appeal would not have been allowed. Having been improvidently granted, the motion to dismiss will be sustained.
The discretion reposed in this court in the matter of allowing special appeals on application from interlocutory decrees is exercised in those cases where the essential grounds of the action or defense may be determined on the pleadings, and thus much delay and expense in taking testimony may be avoided by a hearing on an appeal from such order.
As the testimony has all been taken and the cause is ready for the entry of final decree, this hearing would be useless, and would add to the delay and cost. It is useless, therefore, to hear it. When the final decree shall have been entered against the appellant, Hight, as indicated that will be the result, he *590would have an appeal therefrom, in which all the questions of issue may be determined.
The appeal is dismissed, with costs. Dismissed.
The petition of the appellant for the writ of prohibition, referred to in the foregoing opinion at p. 588 and which was docketed as No. 18 on the special calendar, was dismissed on the 2d day of January 1917, Mr. Chief Justice Shepard delivering the opinion of the Court:
Having dismissed the special appeal in this case, the rule to show cause granted in this cause is discharged and the petition for a writ of prohibition dismissed, with costs.